Citation Nr: 0320994	
Decision Date: 08/21/03    Archive Date: 09/02/03	

DOCKET NO.  02-06 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative 
changes of the thoracolumbar spine.   

2.  Entitlement to service connection for diabetes mellitus.   

3.  Entitlement to service connection for a disability 
manifested by hip pain.   

4.  Entitlement to service connection for a disability 
manifested by irregular menses. 

5.  Entitlement to service connection for a disability 
manifested by facial hair. 

6.  Entitlement to service connection for a disability 
manifested by low iron.   

7.  Entitlement to service connection for a bilateral foot 
disorder.    


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from January 1982 to June 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
VARO in Winston-Salem, North Carolina, which denied service 
connection for each of the disabilities at issue.  

For reasons which will be set forth in a remand at the end of 
the decision below, the question of the veteran's entitlement 
to service connection for a bilateral foot disorder is being 
deferred pending additional development.  


FINDINGS OF FACT

1.  The RO has complied with the notice requirements and the 
duty to assist requirements of current legislation.

2.  Any current degenerative changes of the lumbar spine, 
diabetes mellitus, disability manifested by hip pain, 
disability manifested by irregular menses, disability 
manifested by facial hair, and/or disability manifested by 
low iron, is not attributable to the veteran's several months 
of active service.  


CONCLUSIONS OF LAW

1.  Neither a disability manifested by hip pain, irregular 
menses, facial hair, and/or low iron, was incurred in or 
aggravated by active military service.  38 U.S.C.A. § 1131 
(West 2002); 38 C.F.R. §§ 3.102, 3.303 (2002).  

2.  Neither diabetes mellitus nor degenerative changes of the 
thoracolumbar spine were incurred in nor aggravated by active 
military service and neither may be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, and 5107 (West Supp. 2002).  This 
substantially amended the provisions of Chapter 51 of 
Title 38 of the United States Code concerning the assistance 
to be afforded to claimants in substantiating their claims.  

VA has long recognized that it has a duty to assist a veteran 
in developing evidence pertinent to his claim.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.103(a) (2002).  Recent changes in the 
law have amended the requirements as to VA's development 
efforts in this, and other pending cases, modifying and 
clarifying VA's duty to assist a claimant in evidentiary 
development.  See VCAA, supra, and see generally, Holliday v. 
Principi, 14 Vet. App. 280 (2001).  In addition, VA has 
published regulations which are created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (August 29, 2001).  

The VCAA contains a number of new provisions pertaining to 
claims development and procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  Considering the record in light of 
the above, the Board finds that the passage of the VCAA and 
its implementing regulations does not prevent the Board from 
rendering a decision on the claims on appeal, except for that 
pertaining to the bilateral foot disorder, as all 
notification and development action needed to render a fair 
decision on the claims, to the extent possible, have been 
accomplished.  

The Board has carefully reviewed the veteran's claims file, 
to ascertain whether any further development or remand to the 
RO is necessary in order to ensure compliance with the new 
legislation.  By virtue of the statement of the case in 
October 2001, a supplemental statement of the case in July 
2002, another supplemental statement of the case in January 
2003, and a third supplemental statement of the case dated in 
March 2003, the veteran and his representative have been 
given notice of the information and/or medical evidence 
necessary to substantiate the claims.  The record also shows 
that the veteran was provided with a letter from the RO 
informing her what the RO requested and what the VA needed 
from her.  Along with the rating decision issued in June 
2001, she was provided with a notification letter informing 
her what was decided, how the decision was made, and what 
evidence was used to decide the claim.  She was informed what 
to do should she disagree with the decision.  She indicated 
in her substantive appeal dated in May 2002 that she had 
submitted records and statements from her doctors supporting 
her assertions.  She has not indicated the presence of any 
other documents that might be obtained that are not already 
in the claims folder.  Accordingly, the undersigned believes 
there has been substantial compliance with the requirements 
of the VCAA.  The Board finds that any failure on the part of 
VA to further notify her what evidence will be secured by VA 
and what evidence should be secured by her is harmless.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Remanding 
the case for more development would result in unnecessarily 
imposing additional burdens on VA, with no benefit flowing to 
the veteran.  The United States Court of Appeals for Veterans 
Claims (Court) has held that such remands are to be avoided.  
See Winters v. West, 12 Vet. App. 203 (1999), vacated on 
other grounds sub nom. Winters v. Gober, 219 F. 3d 1375 (Fed. 
Cir. 2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991).  
In fact, the Court has stated, "the VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001).

Applicable Law and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Where a veteran 
has served for ninety (90) days or more during a period of 
war, or during peacetime service after December 31, 1946, and 
degenerative changes involving the thoracolumbar spine and/or 
diabetes mellitus becomes manifest to a degree of 10 percent 
or more within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has consistently held that, under the laws cited 
above, "a determination of service connection requires a 
finding of the existence of a current disability and a 
determination of a relationship between that disability and 
an injury or disease incurred in service."  Watson v. Brown, 
4 Vet. App. 309, 314 (1993).  This principle has been 
repeatedly reaffirmed by the United States Court of Appeals 
for the Federal Circuit, which has stated that "a veteran 
seeking disability benefits must establish...the existence of 
a disability and a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F. 3d 1351, 1353 
(Fed. Cir. 2000).  It is clear that the resolution of issues 
that involve medical knowledge, such as a diagnosis of a 
disability and the determination of medical etiology, 
requires professional expertise.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a lay person is generally not 
capable of opining on matters requiring medical knowledge"), 
affirmed sub nom. Routen v. West, 142 F. 3d 1434 (Fed. Cir. 
1998), cert denied, 119 S. Ct. 404 (1998).  

In the instant case, with regard to the claims for service 
connection for diabetes mellitus, disability manifested by 
hip pain, disability manifested by irregular menses, 
disability manifested by facial hair, and disability 
manifested by low iron, the service medical records are 
without reference to complaints or abnormalities involving 
any of these claimed disabilities.  In fact, the post service 
medical evidence of record does not indicate the diagnosis of 
any current, pertinent disability.  As a layperson, the 
veteran herself is not qualified to render an opinion as to 
the etiology of any alleged disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board cannot grant 
service connection when the medical evidence neither 
establishes a current disability, nor provides any causal 
link to symptoms shown in service.  

Congress has specifically limited entitlement for service-
connected disease or injury to cases where such symptoms 
resulted in a disability.  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992).  However, in the absence of proof of a 
present disability, there can be no valid claim.  
Accordingly, the Board finds that the preponderance of the 
evidence is against a grant of service connection for 
diabetes mellitus, a disability manifested by hip pain, a 
disability manifested by irregular menses, a disability 
manifested by facial hair, and a disability manifested by low 
iron.  

With regard to the claim for service connection for 
degenerative changes of the thoracolumbar spine, medical 
evidence dated in 2000 shows the presence of early 
degenerative changes involving the thoracolumbar spine.  
Hence, there is a disorder for which service connection may 
be granted.  The weight of the evidence is, however, against 
a finding that the arthritis was incurred in or aggravated 
during active service or may be presumed to have been 
incurred during such service.  The service medical records 
are without reference to complaints or abnormalities 
indicating a disability of the thoracolumbar spine, to 
include degenerative arthritis.  There is no medical evidence 
linking the recently diagnosed degenerative arthritis of the 
thoracolumbar spine to the veteran's active service.  Since 
there is no medical evidence of record linking any current 
degenerative arthritis of the thoracolumbar spine to service, 
the Board finds that the evidence is against the claim of 
service connection.  With the preponderance of the evidence 
being against the claim, the benefit of the doubt rule does 
not apply, and the claim must therefore be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for diabetes mellitus is denied.

Service connection for a disability manifested by hip pain is 
denied.

Service connection for a disability manifested by irregular 
menses is denied. 

Service connection for a disability manifested by facial hair 
is denied.

Service connection for a disability manifested by low iron is 
denied.

Service connection for degenerative changes of the 
thoracolumbar spine is denied.  


REMAND

With regards to the claim for service connection for a 
bilateral foot disorder, a review of the service medical 
records reveals the veteran was seen on one occasion in March 
1982 for a complaint of her feet and ankles hurting her for 
six weeks.  Other than tenderness, no abnormality was 
identified.  She was given an assessment of foot pain and was 
provided heel pads and returned to duty.  The initial 
documentation postservice of the presence of a disability 
involving the feet was in August 2000, when X-ray studies of 
the right foot showed abnormalities thought to represent 
chronic healing stress fractures without acute fractures or 
dislocations and hallux valgus deformity of the left foot.  
No comment was made as to etiology of the disorders.  In 
February 2001, a physician's assistant at a private facility 
stated the veteran was being seen there for foot and leg 
pain.  Reportedly, a workup discovered multiple bilateral 
stress fractures in the feet.  It was the opinion of the 
physician's assistant that the disorder was related to the 
veteran's military training.  The physician's assistant 
reiterated her opinion in January 2002.  However, the veteran 
was accorded an examination of the feet by a VA physician in 
May 2001.  The claims folder was reviewed by the physician 
who commented that the veteran had done heavy physical work 
over the years.  Diagnoses were made of:  Stress fractures, 
healed, right foot; stress fractures, healed, left foot, 
hallus valgus, and heel spur; hammertoe deformities, mild, 
bilaterally, with calluses forefoot, symptomatic, 
bilaterally.  The examiner opined that the calluses in the 
forefoot were not caused by the healed stress fractures.  He 
added that the numbness in the feet was not caused or related 
to the stress fractures.  He believed that it was "likely 
that, to a minor degree, these stress fractures are related 
to a present condition and findings."  It is not clear 
exactly what the examiner meant by the use of the phrase "to 
a minor degree."  In communications dated in 2002 and in 
February 2003, a physician affiliated with the same medical 
group as the physician's assistant indicated that she had 
reviewed the records and was of the opinion that the 
veteran's bilateral foot problems were attributable to her 
active service experiences.  

From a review of the foregoing, the Board believes that the 
veteran should be scheduled for a more comprehensive VA 
podiatric examination so that all the records might be 
reviewed by a VA examiner with a statement as to the severity 
and etiology of all foot pathology found on examination.  

Accordingly, this portion of the case is REMANDED for the 
following:

1.  The RO should contact the veteran and 
request that she provide the names and 
addresses for all VA and non-VA care 
providers who treated her for any 
symptomatology involving the feet from 
the time of her discharge from service in 
1982 to the present.  After securing any 
necessary release, the RO should obtain 
those records that have not been 
previously secured.  

2.  The veteran should be scheduled for a 
VA podiatric examination to determine the 
current nature and etiology of any 
currently diagnosed bilateral foot 
disorder, to include hammertoes, hallux 
valgus, and stress fractures.  The claims 
file, including a copy of this REMAND, 
should be made available to the examiner 
prior to the examination.  All tests and 
studies deemed necessary by the examiner 
should be performed.  Based on a review 
of the claims file and the clinical 
findings on examination, the examiner is 
requested to provide an opinion as to 
whether it is at least as likely as not 
that any current disorder of the feet, 
including hammertoes, hallus valgus, and 
stress fracture residuals, is related to 
service.  The examiner should provide the 
complete rationale for any opinion 
expressed.  

3.  When the above development has been 
completed, the case should be reviewed by 
the RO.  The RO should ensure that all 
notification and development action 
required by the VCAA is fully complied 
with and satisfied.  Then, if the benefit 
sought is not granted, the veteran and 
her representative should be furnished 
with a supplemental statement of the case 
and afforded an opportunity for response 
before the record is returned to the 
Board for further review.

By this REMAND, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran unless she's notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



                       
____________________________________________
	F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 

